PER CURIAM:
A number of putative intervenors1 appeal from the district court’s denials of their motions to intervene in this case. We find no error and have resolved the merits of the underlying dispute. See Fla. Key Deer v. Paulison, 522 F.3d 1133 (11th Cir. 2008). We note, however, that we affirm without prejudice to the intervenors’ ability, should they choose to do so, to file new motions to intervene with reference to the district court’s future consider*781ation of the recently proposed “reasonable and prudent alternatives” that the Federal Emergency Management Agency adopted.
AFFIRMED.

. The putative intervenors are Monroe County and over fifty owners of property within Monroe County.